     Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 1 of 18




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

UNITED STATES OF AMERICA,
                     Plaintiff,

     v.
                                        No. 1:21-cv-2575-JPB
THE STATE OF GEORGIA
and THE GEORGIA STATE
ELECTION BOARD,
                    Defendants,

REPUBLICAN NATIONAL
COMMITTEE; NATIONAL
REPUBLICAN SENATORIAL
COMMITTEE; and GEORGIA
REPUBLICAN PARTY, INC.,
    Proposed Intervenor-Defendants.



            [PROPOSED] INTERVENOR-DEFENDANTS’
                    [PROPOSED] ANSWER




                                    1
      Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 2 of 18




      Intervenors—the Republican National Committee, National Republican

Senatorial Committee, and Georgia Republican Party, Inc.—now answer

Plaintiff’s complaint (Doc. 1). Unless expressly admitted below, every allega-

tion in the complaint is denied. When Intervenors say something “speaks for

itself,” they mean that they lack sufficient information to admit or deny the

allegation; because Plaintiff typically cites nothing, Intervenors do not know

whether the referenced factual material exists, is accurate, or is placed in the

proper context. Accordingly, Intervenors state:

      1.    Admitted that, in March 2021, the Georgia legislature enacted an

omnibus election bill known as Georgia Senate Bill 202 (2021) (“SB 202” or

“The Election Integrity Act”). Intervenors lack sufficient information to admit

or deny the remaining allegations.

      2.    The Election Integrity Act speaks for itself. Otherwise denied.

      3.    Admitted that Plaintiff brings this action under 52 U.S.C. §§10301

and 10308(d). Denied that it has a valid claim under the Voting Rights Act or

the U.S. Constitution.

      4.    Admitted that the Attorney General challenges portions of the

Election Integrity Act. The legal arguments require no response.

      5.    Denied.

      6.    These legal arguments require no response.

                                       1
      Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 3 of 18




      7.    These legal arguments require no response.

      8.    This legal argument requires no response.

      9.    Admitted.

      10.   Admitted.

      11.   Admitted.

      12.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      13.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      14.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      15.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      16.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      17.   Admitted that Fulton, Cobb, DeKalb, and Gwinnett are part of the

Atlanta metropolitan area. Intervenors otherwise lack sufficient information

to admit or deny this allegation.

      18.   Intervenors lack sufficient information to admit or deny this alle-

gation.

                                      2
      Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 4 of 18




      19.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      20.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      21.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      22.   Admitted that absentee voting increased during the COVID-19

pandemic. Intervenors otherwise lack sufficient information to admit or deny

this allegation.

      23.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      24.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      25.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      26.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      27.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      28.   Intervenors lack sufficient information to admit or deny this

                                      3
      Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 5 of 18




allegation.

      29.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      30.     From 1872 to 2002, Georgia had a Democratic governor, and Dem-

ocrats controlled the General Assembly. Intervenors do not doubt that racial

discrimination occurred during this period. But they deny that this history is

relevant to SB 202 or that SB 202 was motivated by racial discrimination.

      31.     Admitted that Georgia was subject to the preclearance require-

ment of section 5 of the Voting Rights Act when it was enacted. Georgia is no

longer subject to the preclearance requirement because the Supreme Court

found that, in 2013, the coverage formula was irrationally “based on decades-

old data and eradicated practices.” Shelby Cty v. Holder, 570 U.S. 529, 550-51

(2013). “Things have changed in the South. Voter turnout and registration

rates now approach parity. Blatantly discriminatory evasions of federal de-

crees are rare. And minority candidates hold office at unprecedented levels.”

Nw. Austin Mun. Util. Dist. No. One v. Holder, 557 U.S. 193, 202 (2009).

      32.     The cited authorities speak for themselves.

      33.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      34.     Intervenors lack sufficient information to admit or deny this

                                        4
       Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 6 of 18




allegation.

      35.     The Election Integrity Act speaks for itself.

      36.     Admitted that during the June 2020 primary election the Georgia

Secretary of State mailed absentee ballot applications to all registered Georgia

voters.

      37.     Admitted.

      38.     Admitted.

      39.     Speaker Ralston’s statements speak for themselves. Intervenors

otherwise lack sufficient information to admit or deny this allegation.

      40.     The Election Integrity Act speaks for itself.

      41.     The Election Integrity Act speaks for itself.

      42.     These legal arguments require no response, and the cited author-

ity speaks for itself.

      43.     Admitted that, in advance of the 2020 elections, various private

organizations distributed absentee ballot applications. The Election Integrity

Act speaks for itself.

      44.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      45.     These legal arguments require no response, and the cited author-

ity speaks for itself.

                                         5
       Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 7 of 18




      46.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      47.   The Election Integrity Act speaks for itself.

      48.   The Election Integrity Act speaks for itself.

      49.   The Election Integrity Act speaks for itself.

      50.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      51.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      52.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      53.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      54.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      55.   The cited authority speaks for itself.

      56.   The Election Integrity Act speaks for itself.

      57.   These legal arguments require no response, and the Election In-

tegrity Act speaks for itself.

      58.   Intervenors lack sufficient information to admit or deny this

                                       6
      Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 8 of 18




allegation.

      59.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      60.     The cited authorities speak for themselves.

      61.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      62.     Admitted.

      63.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      64.     The cited authority speaks for itself. Intervenors otherwise lack

sufficient information to admit or deny this allegation

      65.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      66.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      67.     The Election Integrity Act speaks for itself.

      68.     The Election Integrity Act speaks for itself.

      69.     The Election Integrity Act speaks for itself.

      70.     These legal arguments require no response, and the cited authori-

ties speak for themselves.

                                         7
       Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 9 of 18




      71.   These legal arguments require no response, and the Election In-

tegrity Act speaks for itself.

      72.   Admitted that, before the Election Integrity Act, various organiza-

tions distributed food and water as gifts to voters waiting in line to vote. Inter-

venors otherwise lack sufficient information to admit or deny this allegation.

      73.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      74.   The Election Integrity Act speaks for itself.

      75.   These legal arguments require no response, and the Election In-

tegrity Act speaks for itself.

      76.   These legal arguments require no response, and the cited authori-

ties speak for themselves.

      77.   The Election Integrity Act speaks for itself.

      78.   The Election Integrity Act speaks for itself.

      79.   Intervenors lack sufficient information to admit or deny this alle-

gation.

      80.   Denied.

      81.   These legal arguments require no response, and Intervenors lack

sufficient information to admit or deny this allegation.

      82.   Intervenors lack sufficient information to admit or deny this

                                        8
      Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 10 of 18




allegation.

      83.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      84.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      85.     Admitted that, during early voting and on Election Day in 2018,

various organizations distributed food and water as gifts to voters waiting in

line to vote. Intervenors deny the suggestion that this was somehow necessary.

      86.     Admitted that, during the 2020 elections, various organizations

distributed food and water as gifts to voters waiting in line to vote. Intervenors

deny the suggestion that this was somehow necessary.

      87.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      88.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      89.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      90.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      91.     Admitted that Vice President Kamala Harris was elected in 2020.

                                        9
      Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 11 of 18




Intervenors lack sufficient information to admit or deny the rest.

      92.     Admitted.

      93.     Admitted that many voters in the January 2021 runoff voted ab-

sentee. Intervenors otherwise lack sufficient information to admit or deny this

allegation.

      94.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      95.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      96.     Admitted that Georgians elected Raphael Warnock and Jon Ossoff

as U.S. Senators on January 5, 2021. Intervenors lack sufficient information

to admit or deny the remaining allegations.

      97.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      98.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      99.     Intervenors lack sufficient information to admit or deny this alle-

gation.

      100. Intervenors lack sufficient information to admit or deny this alle-

gation.

                                        10
      Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 12 of 18




      101. The cited authorities speak for themselves. Intervenors otherwise

lack sufficient information to admit or deny this allegation.

      102. Intervenors lack sufficient information to admit or deny this alle-

gation.

      103. Intervenors lack sufficient information to admit or deny this alle-

gation.

      104. Intervenors lack sufficient information to admit or deny this alle-

gation.

      105. Intervenors lack sufficient information to admit or deny this alle-

gation.

      106. Intervenors lack sufficient information to admit or deny this alle-

gation.

      107. Admitted that Georgia conducted two state-wide recounts of the

2020 election results. Intervenors lack sufficient information to admit or deny

the remaining allegations.

      108. Admitted that the two 2020 recounts did not change the election

results and that the Secretary of State recertified the final results. The Secre-

tary’s statement speaks for itself.

      109. Denied.

      110. Intervenors lack sufficient information to admit or deny this

                                       11
      Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 13 of 18




allegation.

      111. Intervenors lack sufficient information to admit or deny this alle-

gation.

      112. Admitted.

      113. Admitted that Georgia House Speaker David Ralston announced a

committee on election integrity, chaired by Representative Barry Fleming, to

which the House referred its election bills.

      114. Statements speak for themselves. Otherwise denied.

      115. Admitted that the Election Integrity Act bill was introduced in the

Senate on February 17, 2021.

      116. Admitted that on March 3, 2021, the Senate Ethics Committee

held a hearing on the bill.

      117. Admitted that the Committee approved the bill on March 3, 2021,

and the Senate passed it on March 8, 2021.

      118. Admitted that Chairman Fleming introduced a substitute version

of SB 202 on March 17, 2021.

      119. Intervenors lack sufficient information to admit or deny this alle-

gation.

      120. Denied.

      121. Intervenors lack sufficient information to admit or deny this

                                       12
      Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 14 of 18




allegation.

      122. Rep. Chuck Martin’s statement speaks for itself. Intervenors oth-

erwise lack sufficient information to admit or deny this allegation.

      123. Intervenors lack sufficient information to admit or deny this alle-

gation.

      124. Intervenors lack sufficient information to admit or deny this alle-

gation.

      125. Admitted that the House Committee approved the bill on March

22, 2021.

      126. Intervenors lack sufficient information to admit or deny this alle-

gation.

      127. Intervenors lack sufficient information to admit or deny this alle-

gation.

      128. Admitted that floor debate on the bill occurred on March 25, 2021.

Floor statements speak for themselves.

      129. Rep. Debbie Bucker’s statement speaks for itself. Intervenors oth-

erwise lack sufficient information to admit or deny this allegation.

      130. Admitted that the House passed the bill on March 25, 2021. Inter-

venors lack sufficient information to admit or deny the remaining allegations.

      131. Intervenors lack sufficient information to admit or deny this

                                      13
      Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 15 of 18




allegation.

      132. Admitted that the Senate passed the bill on March 25, 2021. Inter-

venors lack sufficient information to admit or deny the remaining allegations.

      133. Admitted that Governor Kemp signed the bill on March 25, 2021.

Intervenors lack sufficient information to admit or deny the rest.

      134. Denied.

      135. Denied.

      136. Denied.

      137. Denied.

      138. Denied.

      139. Denied.

      140. These legal arguments require no response.

      141. Denied.

      142. Intervenors lack sufficient information to admit or deny this alle-

gation.

      143. Denied.

      144. Intervenors lack sufficient information to admit or deny this alle-

gation.

      145. These legal arguments require no response, and the Election In-

tegrity Act speaks for itself.

                                      14
       Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 16 of 18




       146. Denied.

       147. Denied.

       148. Denied.

       149. Denied.

       150. Denied.

       151. Denied.

       152. Intervenors lack sufficient information to admit or deny this alle-

gation.

       153. Denied.

       154. Denied.

       155. Intervenors lack sufficient information to admit or deny these al-

legations.

       156. Denied.

       157. These legal arguments require no response.

       158. Denied.

                              CAUSE OF ACTION
             (Section 2 of the Voting Rights Act, 52 U.S.C. §10301)

       159. Intervenors repeat and reallege their responses in paragraphs 1 to

158.

       160. These legal arguments require no response.



                                      15
    Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 17 of 18




    161. Denied.

    162. Denied.

    163. These legal arguments require no response.

    164. These legal arguments require no response.

    165. Denied.

               RESPONSE TO PRAYER FOR RELIEF

    Intervenors deny that Plaintiff is entitled to any relief.

                      AFFIRMATIVE DEFENSES

    1.    The allegations in the complaint fail to state a claim.

    2.    Plaintiff’s requested relief is barred by the Purcell principle.

Dated: July 6, 2021                        Respectfully submitted,

                                            /s/ William Bradley Carver
Tyler Green*                               John E. Hall, Jr.
Cameron T. Norris*                         Georgia Bar No. 319090
Steven C. Begakis*                         William Bradley Carver, Sr.
CONSOVOY MCCARTHY PLLC                     Georgia Bar No. 115529
1600 Wilson Blvd., Ste. 700                Alex B. Kaufman
Arlington, VA 22209                        Georgia Bar No. 136097
(703) 243-9423                             James Cullen Evans
tyler@consovoymccarthy.com                 Georgia Bar No. 797018
cam@consovoymccarthy.com                   HALL BOOTH SMITH, P.C.
steven@consovoymccarthy.com                191 Peachtree Street NE
                                           Suite 2900
*pro hac vice forthcoming                  Atlanta, GA 30303
                                           (404) 954-6967
                                           bcarver@hallboothsmith.com

               Counsel for Proposed Intervenor-Defendants


                                     16
      Case 1:21-cv-02575-JPB Document 15-1 Filed 07/06/21 Page 18 of 18




                    CERTIFICATE OF COMPLIANCE
      I certify that this document complies with Local Rule 5.1(B) because it

uses 13-point Century Schoolbook font.
                                           /s/ William Bradley Carver



                         CERTIFICATE OF SERVICE
      On July 6, 2021, I e-filed this document on ECF, which will serve every-

one requiring service.
                                           /s/ William Bradley Carver




                                     17
